The court, after hearing argument by Rlanding, in support of a motion to reverse the decision oí the district court, and Falconer, against it, determined that the same should be reversed; principally, on the ground, that Johnson. J., who presided in the district court when the original entry was made, declared, that if he had understood such entry was intended to lie made in the court of common pleas, he would not have suffered it to he made there. The court intimated no opinion upon any of the points discussed in argument, as to the right of the common bail .surrender, or relative to the mode of entering special bail, and surrendering, pursuant to Act of Assembly ; but said; that all questions of this kind, would be open for investigation, upon the trial of the sci. jet.
*286Present, Gr.mke, Watiiss, Johnson, Trezevant, vard, Justices ; Bay, J., absent. and Bri?.
Decision of the district court reversed.